UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K xAnnual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the Fiscal Year Ended December 31, 2010 oTransition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for The Transition Period From To Commission file number: 000-51895 POLYMEDIX, INC. (Exact name of Registrant as specified in its charter) Delaware 27-0125925 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 170 N. Radnor-Chester Road; Suite 300 Radnor, PA 19087 (Address of principal executive offices including zip code) (484) 598-2332 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 par value Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yes x No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.o Yes x No Indicate by check whether the registrant: (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirement for the past 90 days. xYes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYes o No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendments to this Form 10-K. o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Act). o Yes x No The aggregate market value of the registrant’s Common Stock, $0.001 par value per share, held by non-affiliates of the registrant on June 30, 2010 was approximately $77,135,980 (based on the closing sales price of the registrant’s Common Stock on that date ($1.00)). The number of shares of the issuer’s Common Stock outstanding as of March 7, 2011 was 80,999,610. DOCUMENTS INCORPORATED BY REFERENCE None. TABLE OF CONTENTS Page Part I . Note Regarding Forward-Looking Statements. ii Item 1. Business. 1 Item1A. Risk Factors. 18 Item1B. Unresolved Staff Comments. 31 Item 2. Properties. 31 Item 3. Legal Proceedings. 31 Item 4. [Removed and Reserved] 32 Part II . Item 5. Market for Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 33 Item 6. Selected Financial Data. 34 Item 7. Managements Discussion and Analysis of Financial Condition and Results of Operations. 35 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 40 Item 8. Financial Statements and Supplementary Data. 40 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. 40 Item 9A. Controls and Procedures. 40 Item 9B. Other Information. 42 Part III. Item 10. Directors, Executive Officers and Corporate Governance. 43 Item 11. Executive Compensation. 50 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 56 Item 13. Certain Relationships and Related Transactions and Director Independence. 58 Item 14. Principal Accountants Fees and Services. 58 Part IV. Item 15. Exhibits, Financial Statement Schedules. 59 Signatures. 62 Financial Statements. F-1 -1- Note Regarding Forward-Looking Statements. This report contains forward-looking statements within the meaning of Section27A of the Securities Act, as amended, Section21E of the Securities Exchange Act of 1934, as amended, and the Private Securities Litigation Reform Act of 1995, that are subject to risks and uncertainties. All statements other than statements of historical facts contained in this report, including statements regarding our financial condition, operations, plans, objectives, goals, business strategies, future events, capital expenditures, future results, our competitive strengths, and the trends in our industry are forward-looking statements. The words “believe,” “may,” “could,” “estimate,” “continue,” “anticipate,” “intend,” “should,” “plan,” “expect,” “appear,” “future,” “likely,” “probably,” “suggest,” “goal,” “potential” and similar expressions, as they relate to us, are intended to identify forward-looking statements. Forward-looking statements reflect only our current expectations. In any forward-looking statement, where we express an expectation or belief as to future results or events, such expectation or belief is expressed in good faith as of the date of such statement and believed to have a reasonable basis, but there can be no assurance that the statement of expectation or belief will be achieved or accomplished. Our actual results, performance or achievements could differ materially from those expressed in or inferred from the forward-looking statements due to a number of uncertainties, many of which are unforeseen, including: Ø our need for, and the availability of, substantial capital in the future to fund our operations and planned clinical trials; Ø the conditions in the capital markets and the biopharmaceutical industry that make raising capital or entering into strategic arrangements difficult and expensive; Ø the timing of our product development and evaluation; Ø the timing and magnitude of expenditures we may incur in connection with our ongoing research and development activities; Ø the results of our preclinical and clinical trials, including regulatory approvals necessary for advancement and continuation of our development programs; Ø the maintenance of our existing licenses with the University of Pennsylvania (Penn) and the University of
